An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
           Claims 18-20, are cancelled.



The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose a method of making a paper, the method including mixing cationic wet strength resin and anionic polymer to provide a composition comprising polyelectrolyte complexes and an aqueous pulp slurry, wherein the anionic polymer is of a standard viscosity claimed (claim 1).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.   



/MARK HALPERN/Primary Examiner, Art Unit 1748